Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered April 10, 1995, convicting defendant, after a nonjury trial, of murder in the second degree, criminal use of a firearm in the first degree, and criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 25 years to life, 8xh to 25 years, 5 to 15 years and 21/3 to 7 years, respectively, unanimously affirmed.
*158The court’s verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Matters affecting the credibility of witnesses and reliability of identifications presented questions of fact for the court, as finder of fact, to consider, and we see no reason to disturb its determination. Concur—Rosenberger, J. P., Ellerin, Rubin, Tom and Andrias, JJ.